Citation Nr: 0823139	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-16 069	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, to include as due to Agent Orange exposure in 
Vietnam.

2.  Entitlement to service connection for an esophageal 
disorder, to include as due to inservice asbestos exposure.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for peripheral 
neuropathy.

5.  Entitlement to service connection for a chronic heart 
disorder.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Esq.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2005 and May 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Lincoln, Nebraska (RO).  

The Unites States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), that reversed a decision of the Board which 
denied service connection for disabilities claimed as a 
result of exposure to herbicides.  VA disagreed with the 
Court's decision in Haas and appealed this decision to the 
United States Court of Appeals for the Federal Circuit.  To 
avoid burdens on the adjudication system, delays in other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, on 
September 21, 2006, the Secretary of Veterans Affairs imposed 
a stay at the Board on the adjudication of claims affected by 
Haas.  The specific claims affected by the stay include those 
involving claims based on herbicide exposure in which the 
only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  Given the nature of the veteran's contentions and 
the evidence of record, adjudication of his claim for 
entitlement to service connection for diabetes mellitus, type 
II, is deferred and will be the subject of a separate 
decision at a later date.


FINDINGS OF FACT

1.  An esophageal disorder was initially demonstrated many 
years after service, and it is not shown to be related to the 
veteran's military service, to include as due to exposure to 
asbestos.

2.  The veteran's current hypertension began many years after 
service and is not shown by the medical evidence of record to 
be related to his military service. 

3.  The veteran does not have a current diagnosis of 
peripheral neuropathy related to military service.

4.  The veteran does not have a current diagnosis of a 
chronic heart disorder related to military service.


CONCLUSIONS OF LAW

1.  An esophageal disorder was not incurred in or aggravated 
by active military service and may not be presumed to have 
been so incurred, to include as due to exposure to asbestos.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Hypertension was not incurred in or aggravated by active 
military service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

3.  Peripheral neuropathy of the feet was not incurred in or 
aggravated by active military service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

4.  A chronic heart disorder was not incurred in or 
aggravated by active military service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to the 
initial adjudication of the veteran's claims, the RO's 
letters dated in June 2005, August 2005, and March 2006 
advised the veteran of the foregoing elements of the notice 
requirements.  In addition, a March 2006 letter also 
satisfied the duty to notify provisions, and was followed by 
a May 2006 statement of the case that readjudicated the 
issues.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a notice defect may be cured by the issuance of 
a fully compliant notification letter followed by a re-
adjudication of the claim).  

Further, with respect to each of the veteran's claims, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007), cert. granted __ U.S.L.W. __ (U.S. Jun. 16, 2008) 
(holding that although notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).   

Moreover, the veteran's service medical records, service 
personnel records, VA medical treatment records, and 
identified private medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   VA is required to 
provide a medical examination when such an examination is 
necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  Although there is no 
examination regarding an esophageal disorder, hypertension, 
peripheral neuropathy, or a heart disorder, none is required 
here.  38 C.F.R. § 3.159(c)(4).  There is no indication in 
the record that any other additional evidence relevant to the 
issues decided herein is available and not part of the claims 
file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
hypertension, cardiovascular-renal disease, and other organic 
diseases of the nervous system, will be presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Historically, the veteran served in the Navy from December 
1964 to April 1968.  His report of separation, Form DD 214, 
noted his inservice specialty as a personnel clerk.  It also 
noted that he was awarded a Vietnam Service Medal, Vietnam 
Campaign Medal with Device, National Defense Service Medal, 
and Navy Unit Commendation Ribbon.



I.  Esophageal Disorder

The veteran's service medical records are negative for any 
complaints or diagnoses of an esophageal disorder.  The 
veteran's March 1968 separation examination indicated that 
his abdomen and viscera were normal.

Private medical treatment records from August 1981 to July 
2005 reveal complaints of and treatment for an esophageal 
disorder.  A November 1988 treatment record notes that the 
veteran had a hiatal hernia, some esophagitis, as well as 
duodenitis.  A January 1990 treatment record reveals that the 
veteran underwent an operation to have his esophagus dilated.  
In November 1990, the veteran underwent an esophagoscopy with 
dilation.  The diagnosis was esophageal stricture secondary 
to esophagitis.  A January 1994 record reveals that the 
veteran had problems with an esophageal stricture needing 
periodic dilations.  A March 1995 record reveals a diagnosis 
of esophagitis that developed stricture.  A June 1996 
treatment record notes that the veteran's last esophageal 
dilation was in February 1996.  The diagnosis was history of 
esophagitis with stricture controlled with Prilosec and 
requiring periodic dilations.  A November 1998 treatment 
record reveals a diagnosis of gastroesophageal reflux disease 
(GERD) with a history of stricture, and notes that the 
veteran was doing well on Prevacid.  A September 2000 
treatment record indicates that the veteran has a history of 
dyspepsia with GERD which caused esophagitis and stricture.  
A December 2000 record reveals that the veteran has a history 
of dysphagia with esophageal stricture, but was asymptomatic 
at that time.  A May 2002 treatment record reveals that the 
veteran was doing very well on Prevacid.  May 2003, January 
2004, and July 2004 treatment records reveal that the 
veteran's esophageal disorder was well-controlled, and that 
he had not required dilations for several years.

VA treatment records from March 2006 reveal a diagnosis of a 
history of esophageal stricture and GERD.  An upper GI 
series, completed at that time, showed a moderate sized 
hiatal hernia with gastroesophageal reflux, slight mucosal 
irregularity along the distal esophagus above the hiatal 
hernia possibly reflecting changes of reflux esophagitis, and 
prominent gastric mucosal folds particularly in the antrum 
suggesting gastritis.


The Board finds that the medical evidence of record does not 
support service connection for an esophageal disorder.  There 
is a diagnosis of a current disability.  Degmetich v. Brown, 
104 F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  However, service medical records 
are silent as to any complaints of or treatment for an 
esophageal disorder.  Hickson, 12 Vet. App. at 253 (holding 
that service connection requires medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury).  The first medical 
evidence of an esophageal disorder in the veteran's claims 
file is in November 1988, which is over 20 years after the 
veteran's discharge from service.  Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of disorder).  In addition, the 
medical evidence of record does not show that the veteran's 
esophageal disorder is related to his active military 
service.  Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical evidence of a nexus between the 
claimed inservice disease and current disability).  
Accordingly, service connection for an esophageal disorder, 
on a direct basis, is not warranted.

The veteran has also asserted that his esophageal disorder 
was caused by asbestos exposure during service.  However, 
there is no objective evidence that the veteran was exposed 
to asbestos inservice.  Service medical records are negative 
for asbestos-related disease or any mention of asbestos 
exposure.  Service personnel records likewise contain no 
indication that the veteran was, in fact, exposed to 
asbestos.  These records further reveal that the veteran's 
military duties included service as a personnel clerk.  There 
is no indication that the veteran performed activities such 
as mining, milling, work in shipyards, etc., inservice that 
would allow for the Board to find that there was asbestos 
exposure in service.  See VA Adjudication Procedure Manual, 
M21-1, Part VI, para. 7.21.  Further, there is no medical 
evidence of record indicating that the veteran has any 
asbestos-related disorder.

The only evidence in the claims file serving to link the 
veteran's esophageal disorder to his alleged asbestos 
exposure while inservice are the veteran's own statements.  
While the veteran's statements would be competent evidence 
that an injury inservice occurred, they are not competent 
evidence that a relationship exists between the veteran's 
period of service and his esophageal disorder, to include as 
due to asbestos exposure, or to otherwise assert medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Accordingly, service connection for an esophageal disorder, 
to include as due to inservice asbestos exposure, is denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Hypertension

The veteran contends that service connection is warranted for 
hypertension.  

The veteran's service medical records are negative for any 
complaints of or treatment for hypertension.  The veteran's 
March 1968 separation examination reveals that the veteran's 
heart was normal.  The report also listed his blood pressure 
reading as 120/80.

The veteran was first diagnosed with hypertension in April 
1982.  Private treatment records from April 1982 to June 2005 
note elevated blood pressure readings and diagnoses of 
hypertension.  The veteran was treated with medication, and 
notations in the medical records indicate that his 
hypertension was well-controlled after May 1983.  The records 
also reveal that treatment for hypertension was ongoing.

The Board finds that the evidence of record does not support 
a finding of service connection for hypertension.  There is a 
current diagnosis of hypertension.  Degmetich, 104 F.3d at 
1333 (holding that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation).  
However, hypertension did not manifest within one year of 
service discharge and there is no inservice evidence of 
hypertension.  38 C.F.R. § 3.307; Hickson, 12 Vet. App. at 
253 (holding that service connection requires medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury).  Further, the medical 
evidence of record shows that hypertension was not diagnosed 
until April 1982, over 14 years after the veteran's discharge 
from service.  Mense, 1 Vet. App. at 356 (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of 
disorder).  Moreover, the medical evidence of record does not 
indicate that the veteran's hypertension is related to active 
service.  Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability).  Accordingly, absent any evidence that the 
veteran's hypertension is related to service, service 
connection for hypertension is not warranted. 

III.  Chronic Heart Disorder and Peripheral Neuropathy

The veteran is also seeking entitlement to service connection 
for a chronic heart disorder and for peripheral neuropathy.  

After reviewing the veteran's claims file, the Board finds 
that the veteran's claims seeking service connection for a 
chronic heart disorder and for peripheral neuropathy must be 
denied.  Although requested by the RO, the veteran failed to 
produce any medical evidence showing treatment for or a 
diagnosis of a chronic heart disorder or peripheral 
neuropathy.  Moreover, the veteran's service medical records 
are silent for either of these disorders.  In fact, no 
treatment for these disorders has been shown at any point 
since the veteran's discharge from service over 40 years ago.

The United States Court of Appeals for Veterans Claims 
(Court) has held that without a disability, there can be no 
entitlement to compensation.  See Degmetich, 104 F.3d at 
1328; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability. . . . In the absence of proof 
of present disability there can be no valid claim."  
Brammer, 3 Vet. App. at 225.  With no evidence of either 
disability, service connection for a chronic heart disorder 
and peripheral neuropathy is not warranted.

Because there is no objective evidence of a chronic heart 
disorder or peripheral neuropathy, the preponderance of the 
evidence is against the veteran's claims.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claims 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. 
App. at 49.


ORDER

Service connection for an esophageal disorder, to include as 
due to asbestos exposure, is denied.

Service connection for hypertension is denied.

Service connection for peripheral neuropathy is denied.

Service connection for a chronic heart disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


